Citation Nr: 1222695	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  04-26 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease at L5-S1 with facet arthropathy, in excess of 10 percent prior to August 31, 2007, and in excess of 40 percent from August 31, 2007.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a bilateral foot disorder, claimed as pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1983 to November 1986.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from September 2002 and January 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2002, the RO granted service connection for degenerative disc disease at L5-S1 with facet arthropathy and assigned a 10 percent initial rating effective April 17, 2001.  The Veteran appealed the initial assigned rating.  In a subsequent October 2007 rating decision, the RO granted a staged 40 percent rating for degenerative disc disease at L5-S1 with facet arthropathy, for the period from August 31, 2007.  The Board has accordingly recharacterized the issue as a staged initial rating appeal.

In a January 2003 rating decision, the RO denied service connection for bilateral hearing loss, tinnitus, and pes planus.  In a subsequent April 2009 rating decision, the RO granted service connection for left ear hearing loss and tinnitus; therefore, those issues are not longer on appeal.  

In a July 2004 substantive appeal (VA Form 9), the Veteran requested a video conference hearing at a local VA office before a member or members of the Board.  In a September 2008 correspondence, the Veteran requested a local hearing before a Decision Review Officer the regional office (DRO hearing).  The Veteran was afforded a DRO in February 2009.  In a July 2009 correspondence, the Veteran indicated that, instead of a video conference hearing, he requested a Board hearing in Washington D.C.  In a November 2010 correspondence, the Veteran withdrew his request for a Board hearing and requested a DRO hearing.  Accordingly, the Veteran's requests for a video conference hearing and a Board hearing in Washington D.C. have been withdrawn.  The Veteran testified at a second DRO hearing in January 2011.  DRO hearing transcripts have been associated with the claims file.  

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February 2008, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for a higher initial rating for degenerative disc disease at L5-S1 with facet arthropathy is requested.

2.  A bilateral foot disorder was not "noted" at service entrance.   

3.  The Veteran did not sustain an injury or disease of either foot in service.  

4.  Bilateral foot symptoms were not chronic in service. 

5.  Bilateral foot symptoms have not been continuous since service separation.

6.  The Veteran's currently diagnosed bilateral hallux valgus, degenerative joint disease of the first metatarsalphalangeal joint, and plantar fasciitis are not related to service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of an appeal for a higher initial rating for degenerative disc disease at L5-S1 with facet arthropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).
2.  A bilateral foot disorder, claimed as pes planus, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of an Appeal by the Appellant

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal for a higher initial rating for degenerative disc disease at L5-S1 with facet arthropathy; hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for an initial rating for degenerative disc disease at L5-S1 with facet arthropathy, and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

In a timely October 2002 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  August 2006, February 2007, and January 2008 VCAA notice letters included provisions for disability ratings and for the effective date of the claim.  

Although August 2006, February 2007, and January 2008 notice letters were not received prior to the initial adjudication of the Veteran's claim, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that regard, the RO cured any VCAA notice deficiency by readjudicating the case in February 2008, April 2009, June 2009, and August 2011 supplemental statements of the case.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or supplemental statement of the case (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  

The Veteran was afforded a VA examination in April 2009 to address his claim of service connection for a bilateral foot disorder.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case is adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of pes planus has been met.  38 C.F.R. § 3.159(c)(4).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, the Veteran's statements, and DRO hearing transcripts.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2011).  Thus, veterans are presumed to have entered service in sound condition as to their health.  

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

Where the presumption of soundness attaches (where it was not "noted" at entrance into service), in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service, and there must also be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304(b) (2011).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In a July 2011 DRO hearing, the Veteran contended that pes planus existed prior to service and was exacerbated in service.  He reported that, during basic training, ill-fitting boots and shoes, road marches, and running exacerbated the problem.  He reported experiencing shooting pain in the feet during advanced training.  He reported difficulty passing the PT test due to pain, and indicated that when he reported this problem, it fell on deaf ears.  The Veteran indicated that he specifically reported foot pain at the time of his exit interview, but it was not noted by the examiner.  The Veteran additionally contends that his feet have been symptomatic since his separation from service.  

In this case, a bilateral foot disorder was not "noted" at service entrance.  A November 1983 enlistment examination clinical evaluation noted that the feet were normal.  There was no indication of any problems or complaints relating to the feet at the time of service-entrance; therefore, the presumption of soundness of the feet at service entrance attached.  See 38 U.S.C.A. § 1111.  

The Board finds that the evidence is not clear and unmistakable that a bilateral foot disability preexisted service.  A chronic foot disability, including pes planus, is not shown to have been diagnosed or treated prior to service.  There is no clinical evidence of a preexisting foot disability, including pes planus, prior to service.  At service entrance, no foot disability, including relevant findings or complaints, were not noted at the time of entrance onto active duty.  There is also no medical board or other medical opinion tending to show preservice foot disability.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As such, the Board finds that the Veteran was in sound condition when he entered service.  Having determined that the Veteran's feet were sound at entrance, the Board must determine if a currently diagnosed bilateral foot disability was incurred in service.  

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony asserting that he had foot complaints in service, and symptomatology since separation from service, the Board finds that the weight of the evidence demonstrates that a bilateral foot disability was not incurred in service.  

The evidence of record shows that the Veteran has currently diagnosed bilateral hallux valgus, degenerative joint disease of the first metatarsalphalangeal joint, and plantar fasciitis.  A February 2003 note from Dr. J.H. at South Texas Podiatry Associates shows that the Veteran had plantar fasciitis, osteoarthritis of the first metatarsalphalangeal joint, and pes planus.  Private treatment records from Dr. S.B., Huntsville Podiatry Associates, and Foot Specialists of Tri County, dated in 2005 and 2006 reflect treatment for a history of bilateral foot pain for the past several years.  The Veteran had diagnosed of hallux valgus, degenerative changes in the big toe joint of both feet, and plantar fasciitis.  VA treatment records dated from 2006 to 2009 reflect current treatment for hallux valgus, degenerative joint disease of the first metatarsalphalangeal joint, and plantar fasciitis.  

The Board finds that the evidence demonstrates that the Veteran did not sustain an injury or disease of either foot in service, and bilateral foot symptoms were not chronic in service.  Service treatment records do not reflect any complaints, diagnoses, or treatment related to either foot in service, or at the time of the Veteran's separation from service.  There was no indication of any problems or complaints relating to the feet during an October 1985 periodic examination or at the time of an October 1986 service separation examination; the feet were noted to be normal on clinical evaluation.  

Bilateral foot symptoms were not chronic in service.  The Veteran is competent to report experiencing foot pain in service during training exercises.  He indicated in recent lay statements as part of the current claim for VA compensation that foot pain was debilitating.  The Veteran also now contends now that he reported foot pain or foot problems to clinicians in service, including at the time of his separation examination.  The Board finds that the lack of treatment for any foot complaints in service weigh against the credibility of his statements.  In this case, where the service treatment records appear complete, the Board notes that service treatment records show that the Veteran repeatedly sought treatment for other physical complaints unrelated to the feet, during which time he did not complaint of foot pain or other symptoms of the feet.  For example, he was seen for low back pain on a dozen occasions during service, all without a mention of foot complaints.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 ( 2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Had the Veteran been suffering from foot pain or other foot symptoms, he had multiple opportunities to mention such symptoms to service health care providers even without making a special trip to sick call.  Had he done so, such complaints would have been reflected in the service treatment records, similar to the back complaints the Veteran brought forth and that were recorded by the service medical providers.  Such absence of complaints, findings, or treatment during service, in this context, is highly probative, contemporaneous evidence that the Veteran did not experience chronic foot problems in service. 

The Veteran now states that toward the end of service he began to report to doctors the pain he was having, but stated that for whatever reason, it fell on deaf ears.  He reported that he specifically told the doctor when he did his exit interview.  The Board finds it unlikely that treating physicians in service would fail to note the Veteran's complaints of foot pain in both his clinical records and on his separation examination, where treatment for back pain or other medical problems were duly noted in service clinical records.  The Board finds that the absence of contemporaneous medical evidence in service weights against the Veteran's lay statements indicating that he reported foot pain in service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's recent statements, which are not contemporaneous to service but were made recently pursuant to the VA compensation claim, are inconsistent with, and outweighed by, the more contemporaneous lay history by the Veteran in service, as well as the contemporaneous service treatment record evidence.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease of the bilateral feet in service, nor did he exhibit chronic symptoms of bilateral foot disorder, including pes planus, in service, and his recent assertions are not credible.

Arthritis in the bilateral feet did not manifest to a compensable degree within one year of separation from service.  The earliest diagnosis of arthritis of the feet shown by the evidence of record was in 2003, many years after the Veteran's separation from service; therefore, the one year post-service presumption for arthritis is not met in this case.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board finds that the weight of the evidence demonstrates that bilateral foot symptoms, including of pes planus, have not been continuous since service separation.  As part of the current claim for VA disability compensation, the Veteran recently reported continuous symptomatology of the feet since service, and he has provided statements indicating that his currently foot disability is due to service, or was exacerbated by service.  The Board finds that, due to discrepancies in the Veteran's statements as the Board has already discussed above, and due to the lack of lay or medical evidence for many years after the Veteran's separation from service showing even complaints of foot disability, the Veteran's more recent lay statements and testimony of continuous symptoms of foot disorder since service are not credible.  While the Veteran is competent to report continuous symptoms after service, the Board finds that the absence of contemporaneous medical evidence for 17 years after his separation from service is one factor, along with the other evidence of record including denial of foot disorder history or complaints at service separation, that weighs further against his credibility.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed bilateral foot disability is not related to service.  On the question of relationship of current foot disability to service, the Board finds that the Veteran is neither competent nor credible to relate a current bilateral foot disability to service.  Medical evidence of record shows that the Veteran was initially treated for a chronic foot disability in 2003, 17 years after the Veteran's separation from service.  The Board notes that the Veteran has also submitted statements from family members in support of his claim; however, these statements largely address the Veteran's current symptomatology and presentation.  These lay statements do not relate to in-service incurrence, do not factually assert a continuity of symptoms since service separation, and are not competent as medical opinion evidence to relate the current foot disability to service.  

With regard to medical opinion evidence that suggests a relationship of current disability to service, in a February 2003 note, Dr. J.H. stated that the Veteran had a foot deformity that was exacerbated during military service.  A November 2005 note from Dr. T.P. shows that the Veteran had been under the care of Dr. J.H., a foot specialist, since 2003.  He indicated that the Veteran's service history would contribute to his current foot conditions.  While Dr. J.H. and Dr. T.P. have related the Veteran's claimed foot disorder to service, neither Dr .J.H. nor Dr. T.P. had an opportunity to review service treatment records, which are inconsistent with their factual assumptions as they do not reflect a chronic foot disability or even treatment in service.  Private opinions of record appear to be based on a history of injury to the feet reported by the Veteran; however, as the Board has discussed above, the weight of the evidence demonstrates no in-service injury or a disease of either foot, chronic symptoms in service, or continuous post-service symptoms.  Medical opinions premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Indeed, with no in-service injury or disease or even and event or chronic symptoms in service, there is nothing in service to which the current bilateral foot disability could be related by medical opinion evidence.  Additionally, there were no reasons and bases for the opinions provided, which further lessens any probative value.   

In contrast, an April 2009 VA examiner opined that the Veteran's current foot condition was less likely as not caused by or a result of an incident or event in service.  The VA examiner's opinion was based on a review of the claims file and the Veteran's medical history, to include the Veteran's own contemporaneous self-reports. 

The Veteran inaccurately reported during the April 2009 VA examination that he had the onset of foot problems in service which progressed over time, and that the use of boots, running, and road marches contributed to his foot problems; however, consistent with the Board's factual findings indicate above that there was no in-service foot injury or disease or even chronic symptoms, the VA examiner accurately noted as history that there was no evidence of pes planus in service and no treatment for a foot condition in service was documented.  A review of private treatment records from the North Texas Family Foot Center, Dr. S.B., Family Foot Care, South Texas Podiatry Associates, and Dr. T.P.'s opinion was specifically noted by the VA examiner.  A physical examination was completed and x-rays taken that day were reviewed by the VA examiner.  The Veteran was diagnosed with bilateral hallux valgus, degenerative joint disease of the first metatarsalphalangeal joint, and plantar fasciitis.  

The April 2009 VA examiner's opinion that the Veteran's current foot condition, including diagnosed plantar fasciitis, was less likely as not caused by or a result of an incident or event in service was based on the rationale that included there was no evidence of any specific trauma to the feet in service; no foot condition in service; and there was no evidence to support any aggravation beyond the natural progression of the foot condition.  The VA examiner stated, in that regard, that the Veteran presented with plantar fasciitis and limited range of motion of hallux with valgus deformity which was consistent with degenerative joint disease, which was related to a genetic predisposition and the aging process in this obese Veteran.  The examiner also noted that the Veteran's current occupation as a correctional officer required prolonged walking and standing that aggravated his foot condition.  In support of the opinion, the VA examiner also cited pertinent medical literature that indicated that planter fasciitis was a common cause of heel pain in adults, and plantar fasciitis was caused by collagen degeneration which featured loss of collagen continuity and the presence of fibroblasts rather than the inflammatory cells usually seen with acute inflammation, and that, in general, plantar fasciitis was a self-limiting condition.  

According to the United States Court of Appeals for Veterans Claims, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  In this case, the Board finds that the April 2009 VA's examiner's opinion, which was based on a review of the claims file to include a review of service treatment records and more accurate factual assumptions, which is consistent with the credible evidence of record, and is supported by a rationale, is more probative than opinions rendered by 
Dr. J.H. in February 2003, and Dr. T.P. in November 2005.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  The April 2009 VA examiner provided reasons and bases for the opinion rendered, based on the absence of treatment for a chronic foot condition in service, on the Veteran's genetic predisposition and the nature of his disability, and on pertinent medical literature indicating that plantar fasciitis was generally a self-limiting condition.  The VA examiner's assumption, with regard to the absence of treatment for a chronic foot condition in service, is consistent with the Board's findings, showing no in-service injury or a disease of either foot, chronic symptoms in service, or continuous post-service symptomatology.  Therefore, the Board finds that the VA opinion is based on a more accurate history than the history on which Dr. J.H. and Dr. T.P. based their opinions.  Thus, the Board finds the April 2009 VA's examiner's opinion as to service connection is more probative than that of Dr. J.H. or Dr. T.P.

For these reasons, the Board finds that a bilateral foot disability was not incurred or aggravated in service, nor did arthritis manifest within one year following the Veteran's separation from service.  The preponderance of the evidence is against a finding of an injury or disease of the bilateral feet in service, and the most probative evidence of record is against a nexus between the Veteran's current bilateral foot disability and his military service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disability and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal for a higher initial rating for degenerative disc disease at L5-S1 with facet arthropathy is dismissed.

Service connection for a bilateral foot disorder, claimed as pes planus, is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

During a July 2011 DRO hearing, the Veteran presented testimony stating that his current hearing loss had worsened since his last VA examination in April 2009.  The Board notes that the question of whether the Veteran has a current hearing loss disability for VA purposes is at issue in the present case.  In light of the specific assertion of worsening of hearing loss since the last VA audiology examination, and noting the specific request for a remand in this case by the Veteran and his representative during the DRO hearing, the Board finds that remand for an updated VA examination for right ear hearing loss is needed to decide the claim on appeal.

Accordingly, the issue of service connection for right ear hearing loss is REMANDED for the following action:

1.  The RO/AMC schedule the Veteran for a VA audiology examination to ascertain the current extent of his right ear hearing loss.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.  

2.  Thereafter, the RO/AMC should readjudicate the issue of service connection for right ear hearing loss.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


